In re Louisiana High School Athletic Association Inc. et al.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. C, No. 577-537; to the Court of Appeal, Fifth Circuit, No. 02-C-195.
Stay denied, writ denied. Relators will have an adequate opportunity to have their exceptions considered, if any are filed, at or prior to the hearing, on the preliminary injunction. See Louisiana Health Care Authority v. Adams, 600 So.2d 692 (La.1992) (Calogero, C.J., concurring).
KIMBALL, J., would grant the writ.
TRAYLOR, J., would grant the writ.
KNOLL, J., would grant the writ.